Citation Nr: 1618941	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-25 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Evaluation of basal cell carcinoma with actinic keratosis and Bowen's disease, with a history of melanoma, initially rated as noncompensable.

2.  Evaluation of basal cell carcinoma with actinic keratosis and Bowen's disease, with a history of melanoma, rated as 30 percent disabling from October 27, 2010.

3.  Evaluation of left eye tear duct dysfunction, rated as 10 percent disabling.

4.  Entitlement to an effective date prior to September 2, 2008 for the grant of service connection for basal cell carcinoma with actinic keratosis and Bowen's disease, with a history of melanoma.

5.  Entitlement to service connection for cataracts.

6.  Entitlement to service connection for Parkinson's disease.

7.  Entitlement to a temporary total evaluation due to hospitalization in excess of 21 days for a service-connected disability.

8.  Entitlement to a temporary total evaluation due to treatment for service-connected disability, requiring convalescence.

9.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) for the time period prior to September 30, 2013.

10.  Entitlement to TDIU for the time period since September 30, 2013.

11.  Entitlement to an earlier effective date prior to September 22, 2011 for the grant of service connection for right upper flank scar due to removal of basal cell carcinoma.

12.  Evaluation of right upper flank scar due to removal of basal cell carcinoma, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran served on active duty from November 1951 to November 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In a June 2011 rating decision, the RO granted the Veteran service connection of basal cell carcinoma with actinic keratosis and Bowen's disease, with a history of melanoma; a noncompensable disability evaluation was assigned, effective October 27, 2010 was assigned.  In a subsequent rating decision, also in June 2011, the RO granted the Veteran an earlier effective date of September 2, 2008 for the grant of service connection for basal cell carcinoma.  

In a December 2011 rating decision, the RO denied the Veteran's claims of entitlement to service connection for cataracts and Parkinson's disease.  An April 2012 rating decision granted service connection for left eye tear duct dysfunction, and assigned a 10 percent disability evaluation, effective June 28, 2011.  

In July 2013, the RO granted an increased, 30 percent disability evaluation for the Veteran's service-connected basal cell carcinoma, effective October 27, 2010, as well as granted service connection for a right flank scar due to basal cell carcinoma; a 10 percent disability evaluation was assigned for the scar, effective September 22, 2011.

An April 2014 rating decision, in pertinent part, denied the Veteran's claim of entitlement to TDIU.

In his September 2014 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  In August 2014, and again in February 2015, the Veteran withdrew his request for a hearing.  His hearing request, therefore, is considered to have been withdrawn, and the Board will proceed.  38 C.F.R. § 20.704(e) (2015).

The Veteran has not indicated that he agrees with the higher rating assigned for his basal cell carcinoma for the rating period since October 27, 2010.  Therefore, the grant of a higher rating is not a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Board observes that, in connection with his claims for a temporary total evaluation, the Veteran alleged that he is unable to drive and experienced a loss of independence due to his left eye tear duct dysfunction.  The Board interprets this statement as a claim for special monthly compensation based on the need for aid and attendance and/or housebound status.  As this issue has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board's decision below addresses a compensable rating for service-connected basal cell carcinoma, entitlement to an earlier effective date for the award of service connection for basal cell carcinoma, entitlement to temporary total ratings and entitlement to TDIU since September 30, 2013.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected basal cell carcinoma with actinic keratosis and Bowen's disease has been manifested by two of the eight characteristics of disfigurement, including hypopigmentation and a depressed surface contour of a scar, with an additional feature of asymmetry resulting from surgical excision performed on October 27, 2010.

2.  The claim of entitlement to service connection for basal cell carcinoma with actinic keratosis and Bowen's disease was granted following an application to reopen which was received by the RO on September 2, 2008.

3.  In August 1993, the RO denied entitlement to service connection for skin cancer, including basal cell carcinoma; the Veteran did not appeal and this rating decision became final.

4.  The Veteran was not hospitalized in excess of 21 days for treatment or observation of a service-connected disability.

5.  The Veteran has not undergone surgery for a service-connected disability which necessitated at least one month of convalescence.

6.  Effective September 30, 2013, service connection has been in effect for bilateral hearing loss disability rated as 40 percent disabling; anxiety disorder rated as 30 percent disabling; basal cell carcinoma with actinic keratosis and Bowen's disease rated as 30 percent disabling; tinnitus rated as 10 percent disabling; left eye tear duct dysfunction rated as 10 percent disabling; and right upper flank scar rated as 10 percent disabling.  

7.  Effective September 30, 2013, the Veteran has been unable to engage in substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the rating period prior to October 27, 2010, the criteria for an initial rating of 30 percent for basal cell carcinoma with actinic keratosis and Bowen's disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800-7805, 7818 (2008).

2.  The criteria for an effective date earlier than September 2, 2008 for the grant of entitlement to service connection for basal cell carcinoma basal cell carcinoma with actinic keratosis and Bowen's disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

3.  The criteria for a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization in excess of 21 days have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.29 (2015).

4.  The criteria for a temporary total evaluation for convalescence, pursuant to the provisions of 38 C.F.R. § 4.30, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.30 (2015).  

5.  The criteria for TDIU are met effective September 30, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As addressed below, the Board awards a 30 percent initial rating for skin cancer effective to the date of claim, but defers consideration of a higher rating still pending additional development.  The Board also awards TDIU effective September 30, 2013, and defers consideration of the earlier time period.  As such, a final decision is not being reached at this time.

With respect to the earlier effective date of award claim, a pre-adjudicatory letter dated July 2010 fully satisfied the timing and content requirements of the VCAA with regard to the initial service connection claim - including the criteria for establishing a disability rating and effective date of award.  The Veteran has appealed the downstream issue of an earlier effective date for the service connection award.  As such, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

With respect to the claims for temporary total ratings, a pre-adjudicatory letter dated January 2012 fully satisfied the timing and content requirements of the VCAA.  

VA also has a duty to assist a Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal for the time frame addressed.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected basal cell carcinoma with actinic keratosis and Bowen's disease, with a history of melanoma, has not materially changed and a uniform evaluation is warranted.

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708 -12 (Sept. 23, 2008).   The revisions apply only to Diagnostic Codes 7801-7805, and the effective date of the revisions is October 23, 2008; the revised criteria apply to all applications for benefits received by VA on or after that date.  As will be discussed below, the Veteran's claim was received on September 2, 2008.  

The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria regardless of whether such Veteran's disability has increased since the last review.  Id.  No such request has been made in this case.  Therefore, the revised criteria are inapplicable and the claim will be evaluated using the old criteria only.

The Veteran's service-connected basal cell carcinoma with actinic keratosis and Bowen's disease is rated pursuant to Diagnostic Codes 7800-7818.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The Veteran's service-connected basal cell carcinoma with actinic keratosis and Bowen's disease was assigned a noncompensable disability evaluation for the rating period prior to October 27, 2010, and a 30 percent disability evaluation from October 27, 2010.

Diagnostic Code 7818 pertains to malignant skin neoplasms other than melanoma.  Diagnostic Code 7818 directs that such malignant skin neoplasms should be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or scars, under Diagnostic Code 7801-7805, depending upon the predominant disability.

The Board observes that the lay and medical evidence establishes that the Veteran's recurrent basal cell carcinomas have been treated by excision.  During the appeal period, the Veteran has not required systemic chemotherapy, X-ray therapy or surgery more extensive than wide local excision.  As such, the criteria for a 100 percent rating in the Note to Diagnostic Code 7818 are not applicable.

The Board further observes that the Veteran has a history of melanoma which, by the lay and medical evidence, has not recurred contemporaneous in time to the appeal period.  As such, the criteria of Diagnostic Code 7833 are not applicable.

According to the former version of Diagnostic Code 7800, scars of the head, face, and neck are rated on the basis of disfigurement.  The criterion for a 10 percent rating is one characteristic of disfigurement.  The criteria for the next higher, 30 percent rating are two or three characteristics of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features.  For a 50 percent disability evaluation, there must be visible or palpable tissue loss and either gross distortion of asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement.  An 80 percent disability rating requires visible or palpable tissue loss and either gross distortion of asymmetry of three or features or paired sets of features, or six or more characteristics of disfigurement

The eight characteristics of disfigurement are: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

The Veteran asserts that a compensable evaluation is warranted for his service-connected basal cell carcinoma with actinic keratosis and Bowen's disease for the rating period prior to October 27, 2010, and that he is entitled to a rating in excess of 30 percent for the rating period from October 27, 2010.  

After a review of all the evidence, the Board finds that a 30 percent disability evaluation is warranted for the entire rating period on appeal for the Veteran's basal cell carcinoma with actinic keratosis and Bowen's disease under Diagnostic Code 7800.  Despite the varying descriptions of his scars, the Veteran has scars productive of hypopigmentation and a depressed surface contour; the surface contour is clearly shown by the color photographs in the record.  The Board observes that the Veteran was not afforded a VA examination in connection with his service-connected basal cell carcinoma until May 2011.  However, the May 2011 and February 2012 VA examination reports confirm that the Veteran has disfigurement of the head, face, and neck, as well as hypopigmentation, and that VA treatment records reflect that the Veteran had basal cell carcinomas removed from multiple locations, including his forehead (February 2000) and his neck and shoulder (September 2008); as such, the Board finds that the Veteran's disfigurement existed at the beginning of the appeal period.  As such, the evidence shows that the criteria sufficient to support a disability rating of 30 percent for the entire rating period on appeal are met. 

As addressed in the remand below, the Board finds that additional development is warranted to determine whether compensation greater than 30 percent is warranted for any time during the appeal period.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

The Veteran filed a claim for service connection of skin cancer secondary to sun exposure during service in May 1993.  In an August 1993 rating decision, the RO denied the claim on the basis that there was no evidence to substantiate the Veteran's claim that his basal cell carcinoma was due to excessive sun exposure during service.  By letter dated August 27, 1993, the Veteran was notified of this decision and his appellate rights (VAF 4107).  However, the Veteran did not submit a notice of disagreement, or new and material evidence, within one year of the date of notice.  As such, the August 1993 rating decision became final.  38 U.S.C.A. § 7104(b) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993)

The Veteran filed an application to reopen his claim of service connection for a skin disorder on September 2, 2008.  At that time, the Veteran submitted a statement from his wife as to his sun exposure in service and his current treatment for basal cell carcinoma, and his VA treatment records were obtained.  The RO denied the Veteran's application to reopen the claim for skin cancer in September 2009, on the basis that the Veteran had failed to provide new and material evidence, namely that the Veteran failed to provide evidence that his skin disorder was incurred in or caused by his military service, or that skin cancer manifested to a compensable degree within one year of separation from service.  

In June 2010, the Veteran submitted a statement asserting that service connection for skin cancer had been granted in other cases on the basis of sun exposure and, in August 2010, he submitted a questionnaire regarding his in-service sun exposure and his current skin cancer.  The Veteran's application to reopen was denied again in an October 2010 rating decision.  In November 2010, the Veteran submitted a statement from his treating physician at VA, wherein the physician stated that there was no way to objectively determine the amount of sun exposure the Veteran received in service, versus outside of his service, and that if the Veteran was exposed to a significant amount of sun as part of his duties in the Navy, it would have contributed to the development of his multiple basal cell carcinomas.  

Following a May 2011 VA skin diseases and scars examination, service connection for basal cell carcinoma with actinic keratosis and Bowen's disease was granted; a noncompensable evaluation was assigned effective October 27, 2010.  A subsequent rating decision, also dated in June 2011, granted an earlier effective date of September 2, 2008 for the grant of service connection for basal cell carcinoma with actinic keratosis and Bowen's disease.

The Veteran asserts that he has had basal cell carcinoma since 1968, and that he filed his claim in 1993, but that his representative failed to file an appeal.  

In this case, the grant of service connection for basal cell carcinoma with actinic keratosis and Bowen's disease was based on a claim to reopen that was received on September 2, 2008.  Although the Veteran's representative did not characterize the claim as an application to reopen, in the Veteran's statements in support of his claim, the Veteran specifically stated that he wanted to reopen his claim for basal cell carcinoma with actinic keratosis and Bowen's disease.  The Veteran disagrees with the assigned effective date; he argues that the effective date for the grant of basal cell carcinoma with actinic keratosis and Bowen's disease is incorrect, and that the correct effective date should be in 1968, or in the alternative 1993.  

Generally, the effective date of an award based on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  See 38 U.S.C.A. § 5110(a); see also Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009)("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").  There are exceptions to this general rule, in 38 U.S.C.A. § 5110, but none are applicable in this case, as shown below.

As there was no communication or submission of evidence from the Veteran evincing intent to apply for benefits or identifying the benefits sought between the August 1993 rating decision denying the Veteran's claim for service connection of a skin disorder, including basal cell carcinoma, and the September 2, 2008 application to reopen, an earlier effective date is not warranted.  The Board points out that, to the contrary, there are no communications other than those pertaining to the Veteran's claims for service connection of bilateral hearing loss disability and tinnitus.   Thus, an earlier effective date based on a prior, pending, unadjudicated claim or submission of new and material evidence within the one year appeal period is unavailable.  Id.   

In addition, entitlement to service connection for basal cell carcinoma with actinic keratosis and Bowen's disease was not based on any act or administrative issue, see 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and an earlier effective date is therefore not warranted on this basis, or on the basis of any other exception when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied.  

To the extent that the Veteran, through his representative, argues that he intended to file a notice of disagreement with the denial of service connection for a skin disorder in 1993, via a Veterans' service organization, and that he should be granted an effective date beginning in 1993, the fact remains that there is nothing in the Veteran's claims file indicating that the Veteran filed a notice of disagreement or otherwise took steps to inform VA that he disagreed the August 1993 rating decision.  A properly filed NOD had to be in writing and expressing an intent to appeal the decision.  38 C.F.R. § 20.201 (1993).  The record does not contain any such writing and, therefore, the Board cannot find that the August 1993 claim remained pending on appeal.

Moreover, the Veteran's assertion that he should be granted an earlier effective date on the basis that he first sought treatment for his basal cell carcinoma in 1968 is without merit.  The existence of a disability prior to the filing of a claim for service connection is not a basis for an earlier effective date; the existence of a disability does not, by itself, constitute either a claim for service connection.  The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

Notably, the Board acknowledges that the Veteran manifested skin cancer prior to the effective date of award.  However, as addressed above, the RO issued a final decision in August 1993.  Any references in subsequent medical records to further treatment for skin cancer, or the cause of the skin cancer, cannot be construed as an informal claim to reopen; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), (citing Brannon, 12 Vet. App. at 35).  Furthermore, the Court has held that, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, the Court has held that a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).  Additionally, any references to skin cancer in VA records prior to the effective date of award assigned in this case could not support an application to reopen under 38 C.F.R. § 3.157(b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

In sum, the assignment of an effective date for an award of service connection is specified by statute and regulation.  The Board has no authority to disregard these requirements.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

Therefore, under the laws and regulations pertaining to effective dates, September 2, 2008 is the appropriate effective date for the grant of entitlement to service connection for basal cell carcinoma with actinic keratosis and Bowen's disease.

The preponderance of the evidence is against an effective date prior to September 2, 2008 for the grant of entitlement to service connection of basal cell carcinoma with actinic keratosis and Bowen's disease, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Temporary Total Evaluation

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2015). Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

If a hospital admission was for disability not connected with service, and during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  See 38 C.F.R. § 4.29(b).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  See 38 C.F.R. § 4.29(c).

A temporary total disability rating is also for assignment without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that treatment for a service-connected disability resulted in surgery necessitating at least one month of convalescence.  This rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) (e.g., where there are severe postoperative residuals).  38 C.F.R. § 4.30(b).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  See 38 C.F.R. § 4.30.  Thereafter, any chronic residual disability is rating under the schedular criteria for the disability.  

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h)(2) (2015).  The term established by report "at" hospital discharge or outpatient release means "on or close to the time ... of."  Felden, 11 Vet. App. at 430 (citing DORLAND'S at p. 85.

VA treatment reflects that the Veteran is treated for basal cell carcinoma, and that he has had surgical excisions and skin grafts.  However, none of the Veteran's VA medical records show any hospitalization or surgeries requiring convalescence during that time period.  

The Board acknowledges that the Veteran, in a September 2013 statement related to his claim for TDIU, indicated that his claim for a temporary total evaluation was based on his inability to drive due to his left eye tear duct dysfunction and the resulting loss of independence.  He also reports that his left eyelid had temporarily been stitched closed.  As noted in the Introduction, these assertions have been interpreted as a claim for special monthly compensation based on the need for aid and attendance and/or housebound status and referred to the AOJ for adjudication.

Nonetheless, the Board observes that the Veteran originally sought temporary total benefits with regard to his multiple surgical procedures for his basal cell carcinomas.  In the June 2011 claim, he asserted that he should be entitled to 100 percent rating for the period he was totally disabled from the surgeries.

Benefits under 38 C.F.R. § 4.29

Based on the evidence of record, the Board cannot find that the Veteran was admitted to an inpatient program for a service-connected disability because records clearly his fail to show any inpatient treatment for a service-connected disability.  The Board acknowledges VA treatment records reflect that he underwent surgical treatment for his cellulitis.  However, the Veteran is not service-connected for cellulitis.  Moreover, although the Veteran underwent surgical treatment for his basal cell carcinoma, nothing in his claims file demonstrates that he received hospital treatment for a service-connected disability for a period in excess of 21 days; there is nothing in the available records to reflect that the Veteran received any in-patient care for his service-connected basal cell carcinoma with actinic keratosis and Bowen's disease.

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a temporary total evaluation due to VA hospital treatment in excess of 21 days.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Benefits under 38 C.F.R. § 4.30

The Board also finds that the weight of the evidence is against the award of a temporary total rating under 38 C.F.R. § 4.30.  Treatment records do not show that the Veteran underwent surgery for a service-connected disability which had a period of recovery of at least one month.  The Veteran has undergone multiple surgical interventions for basal cell carcinoma, but none of these surgical interventions generated a close in time report suggesting that the Veteran required a period of convalescence.  The Board acknowledges that the Veteran underwent two separate left eyelid reconstructive surgeries in 2010, that such surgery required a healing period, and that the Veteran currently suffers from residual complications of tear duct dysfunction.  

However, the Board finds no competent evidence that either of these eyelid surgeries (or any other basal carcinoma excision surgery) required actual convalescence as opposed to wound healing.  Importantly, there is no reference by any medical professional suggesting that the Veteran required a period of convalescence.  The Veteran, while competent to describe limitations and outward manifestations of his surgery residuals, is not deemed competent to address the medical question as to whether a period of convalescence was required.  For these reasons, a temporary total disability rating for convalescence is not warranted.  There is a preponderance of the evidence against the claim, and as such, the benefit-of-the-doubt provisions do not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Board observes that the Veteran has filed a notice of disagreement, but has not perfected an appeal as to the issue of entitlement to TDIU.  However, given that a claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability, see Rice v. Shinseki, 22 Vet. App. 447 (2009), and the Veteran meets the schedular criteria for TDIU, the Board accepts jurisdiction at this time, as no further action is required by the RO in order to grant the Veteran's claim.

In this case, effective September 30, 2013, the Veteran has a combined disability rating of 80 percent, based upon bilateral hearing loss disability, rated as 40 percent disabling, anxiety disorder rated as 30 percent disabling, and basal cell carcinoma with actinic keratosis and Bowen's disease rated as 30 percent disabling.  He is also service connected for tinnitus rated as 10 percent disabling, left eye tear duct dysfunction rated as 10 percent disabling, and a right upper flank scar rated as 10 percent disabling.

The record reflects that the Veteran has a high school education, and occupational experience as a gunsmith.  He reports last earning substantially gainful income in 1993 although he also reports earning some form of income in a small home shop since then.  His anxiety disorder and bilateral hearing loss are shown to interfere with his ability to engage in employment requiring an employer.  As a result of his left eyelid reconstruction, the Veteran has residual left tear duct dysfunction resulting in a chronic watering of the left eye which causes blurriness.  He credibly reports that such eyesight interference has rendered him unable to perform work activities such as reading manuals to mount scopes, reading the bore sighter and performing alignments.  

In Moore v. Derwinski, 1 Vet. App. 356, 359   (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Given the Veteran's limited education and the nature of his service-connected disabilities - in particular the unique interference with workplace activities caused by the tear duct dysfunction, the Board is of the opinion that substantially gainful employment is not realistically within the physical and mental capabilities of the Veteran due to the combined effect of service-connected disabilities.  Therefore, the Board finds that the Veteran has been unable to engage in substantially gainful employment since September 30, 2013.  The issue of entitlement to TDIU prior to September 30, 2013 is addressed in the REMAND following this decision.


ORDER

Entitlement to a 30 percent disability evaluation for basal cell carcinoma with actinic keratosis and Bowen's disease and a history of melanoma, for the rating period prior to October 27, 2010 is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an effective date prior to September 2, 2008 for the grant of service connection for basal cell carcinoma with actinic keratosis and Bowen's disease and a history of melanoma, is denied.

Entitlement to a temporary total evaluation because of VA hospital treatment or observation in excess of 21 days is denied.

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for treatment of a service-connected disability requiring convalescence is denied. 

Entitlement to TDIU is granted effective September 30, 2013.


REMAND

The Veteran asserts that the symptoms of his service-connected basal cell carcinoma, including left eye tear duct dysfunction resulting from surgical excision and reconstruction, are more severe than presently evaluated.  The Board observes that Veteran has claimed tender scars of his upper lip, back, left eye and left ear which was not claimed on prior VA examinations.  Notably, the reference to the left ear concerns his report that the use of a hearing aid irritates the site of a prior skin graft.  A February 2013 VA clinic record noted the presence of a nonhealing ulcerating lesion in the external auditory canal.  Thus, it is unclear whether the Veteran's complaints refer to the prior surgical scar or a new skin lesion.  Additionally, the Veteran's reports that his chronic tearing of the left eye has caused his scarring to become tender.  On this record, the Board finds that the Veteran should be afforded additional VA examination in order to accurately evaluate the current severity of his service-connected basal cell carcinoma and left eye tear duct dysfunction on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Veteran has not been afforded a VA examination as to his claim for service connection of Parkinson's disease.  The Veteran asserts that his Parkinson's disorder is related to chemical exposure - carbon tetrachloride - while working aboard ship during his service.   Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of Parkinson's disease, and an etiology opinion must be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

With respect to the service connection claim for cataracts, an October 2011 VA examination report and November 2011 addendum concluded that the Veteran's cataracts were age-related nuclear cataracts which did not have a nexus to his sun exposure in service.  This examiner did not consider the theory that the cataracts may be due to carbon tetrachloride in service.  Thus, this issue is returned to the examiner for an addendum opinion.

The Board next observes that the Veteran has credibly reported unemployability prior to September 30, 2013, primarily based upon the interference with sight caused by this left eye tear duct dysfunction.  However, prior to September 30, 2013, the Veteran does not meet the schedular TDIU requirements.  As such, the Board finds that the criteria for referral to the Director of Compensation and Pension for consideration of TDIU on an extraschedular basis have been met.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All relevant VA treatment records since March 2014 should be associated with the Veteran's claims file.  Of note, the Veteran reported a hospitalization related to his Parkinson's disease in January 2015.

A review of the record reflects that the AOJ, in the January 2015 supplemental statement of the case, addressed the issues of entitlement to an earlier effective date for the grant of service connection for a right upper flank scar and entitlement to an increased disability rating for the service-connected right upper flank scar.   However, where the Veteran files a notice of disagreement to an issue, the Veteran is entitled to a statement of the case addressing the issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Moreover, for the Board to have jurisdiction in any of these matters, a Substantive Appeal as to each issue must be filed in a timely manner.  Only if the Veteran or his representative submits a timely Substantive Appeal, should either of these matters be returned to the Board for the purpose of appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records since March 2014, if any.  The RO is also requested to determine the facility wherein the Veteran was reportedly hospitalized for Parkinson's in January 2015.

2.  Afford the Veteran appropriate examination(s) to determine the nature and severity of basal cell carcinoma with actinic keratosis and Bowen's disease, with a history of melanoma.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner is requested to provide findings for each service-connected scar.  The examiner is also requested to evaluate whether the Veteran's chronic eye watering has resulted in any facial skin symptoms.

3.  Schedule the Veteran for a VA eye examination to ascertain the current severity and manifestations of his service-connected left eye tear duct dysfunction.  The VA examiner is requested to specifically comment on whether the Veteran has vision loss as a result of his left eye tear duct dysfunction.  

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  Forward the claims folder to the October 2011 VA examiner for an addendum opinion on the issue of whether it is at least as likely as not that the Veteran's cataracts were caused or aggravated by exposure to excessive sun and/or carbon tetrachloride in service?

5.  The Veteran should be afforded a VA neurological examination to determine the nature and etiology of his Parkinson's disease, if any.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current Parkinson's disease was caused or aggravated by an event or injury during his service, to include any exposure to excessive sun and/or carbon tetrachloride in service?

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

6.  After completing all indicated development, refer the case to the Director of Compensation and Pension for consideration of TDIU on an extraschedular basis for the time period prior to September 30, 2013.

7.  The AOJ should issue a Statement of the Case regarding the issues of entitlement to an earlier effective date for the grant of service connection for a right upper flank scar and entitlement to an increased disability rating for the service-connected right upper flank scar.

The Veteran and his representative should also be advised that, for the Board to have jurisdiction in any of these matters, a Substantive Appeal responding to the SOC as to each must be filed in a timely manner.  Only if the Veteran or his representative submits a timely Substantive Appeal, should any of these matters be returned to the Board for the purpose of appellate review.

8.  After completing all indicated development, the RO should readjudicate the claims for a) entitlement to an initial rating greater than 30 percent for basal cell carcinoma with actinic keratosis and Bowen's disease, with a history of melanoma; b) entitlement to a rating greater than 10 percent for left eye tear duct dysfunction; c) service connection for cataracts; d) service connection for Parkinson's disease; and e) entitlement to TDIU for the time period prior to September 30, 2013.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


